Erie App. No. E-97-005. This cause is pending before the court as a discretionary appeal and claimed appeal of right from the Court of Appeals for Erie County. On February 9, 1998, appellant filed a supplement to his memorandum in support of jurisdiction by filing a supplemental citation pursuant to S.Ct.Prac.R. 111(3). Whereas appellant’s deadlines for filing his jurisdictional memorandum had not passed, supplementation of appellant’s memorandum is governed by S.Ct.Prac.R. VIII(7). Whereas appellant has not complied with S.Ct.Prac.R. VIII(7),
IT IS ORDERED by the court, sua sponte, that appellant’s supplemental citation be, and hereby is, stricken.